Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT

                                  No. 04-16-00318-CV

                            IN THE INTEREST OF F.M.A.

                    From the 436th District Court, Bexar County, Texas
                              Trial Court No. 2015PA01381
                    Honorable Charles E. Montemayor, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Because appellant is indigent, no costs of this appeal are assessed.

      SIGNED August 17, 2016.


                                            _____________________________
                                            Luz Elena D. Chapa, Justice